EXHIBIT UIL HOLDINGS CORPORATION DEFERRED COMPENSATION PLAN NON-GRANDFATHERED BENEFIT PROVISIONS originally adopted effective January 27, 2003, as amended through August 4, 2008 TABLE OF CONTENTS Page INTRODUCTION 1 ARTICLE I – TITLE AND DEFINITIONS 1 1.1Definitions 1 ARTICLE II – PARTICIPATION 8 2.1Determination of Eligible Persons 8 2.2Enrollment; Duration of Participation 8 2.3Transfers to Non-Participating Related Companies 8 2.4Amendment of Eligibility Criteria 8 ARTICLE III – DEFERRAL ELECTIONS 9 3.1Elections to Defer Compensation 9 3.2Deemed Investment Elections 10 3.3Elections as to Form and Timing of Payment 12 3.4Code Section 409A Transition Provisions 13 ARTICLE IV – COMPENSATION DEFERRAL AND COMPANY CONTRIBUTION ACCOUNTS 14 4.1Compensation Deferral Subaccount 14 4.2Company Discretionary Contribution Subaccount 14 4.3Company Matching Contribution Subaccount 14 4.4Deferred Restricted Stock Account 15 4.5Deferred Performance Share Account 15 ARTICLE V – VESTING 16 5.1Vesting 16 5.2Vesting Upon Death/Change in Control 16 ARTICLE VI – DISTRIBUTIONS 16 6.1Manner of Payment – Cash vs. Stock 16 6.2Distribution of Accounts 16 6.3Hardship Distribution 19 6.4Inability to Locate Participant 19 6.5Uninvested Amounts 19 ARTICLE VII – ADMINISTRATION 19 7.1Committee Action 19 7.2Powers and Duties of the Committee 20 7.3Construction and Interpretation 20 7.4Information 20 7.5Compensation, Expenses and Indemnity 21 7.6Filing a Claim 21 7.7Appeal of Denied Claims 22 ARTICLE VIII – MISCELLANEOUS 23 8.1Unsecured General Creditor 23 8.2Restriction Against Assignment 23 8.3Withholding 24 8.4Amendment, Modification, Suspension or Termination 24 8.5Governing Law 24 8.6Receiptor Release 24 8.7Payments on Behalf of Persons Under Incapacity 24 8.8Limitations of Rights and Employment Relationship 24 8.9Adjustments; Assumptions of Obligations 25 8.10Headings 25 EXHIBIT A - PARTICIPATING BUSINESS UNITS 26 UIL HOLDINGS CORPORATION DEFERRED COMPENSATION PLAN NON-GRANDFATHERED BENEFIT PROVISIONS INTRODUCTION Effective as of February 1, 2003, UIL Holdings Corporation (the "Company") established the UIL Holdings Corporation Deferred Compensation Plan to provide a select group of its senior management and the senior management of its selected Business Units with the opportunity to accumulate capital by deferring compensation on a pre-tax basis, and to provide the Company and its Business Units with a method of rewarding and retaining top executives and managerial employees.The Plan also permits those eligible executive employees whose matching allocations under the United Illuminating Company 401(k)/Employee Stock Ownership Plan ("UI KSOP") would be limited by virtue of their Compensation Deferrals under this Plan to make up for such limitations with certain supplemental benefits, and provides non-Employee Directors of the Company with a means to defer receipt of certain shares of Restricted Stock and Performance Share awards. The terms of the Plan as set forth in this Plan document apply solely with respect to deferrals made pursuant to the terms of the Plan on and after January 1, 2005 and with respect to deferrals made pursuant to the terms of the Plan before January 1, 2005 that vest on or after January 1, 2005.With respect to deferrals made and vested pursuant to the terms of the Plan prior to January 1, 2005, the terms of the Plan are as described in the separate Plan document relating to “Grandfathered Benefits.”With respect to amounts subject to this Plan document, this Plan document supersedes the prior Plan document (as amended from time to time). ARTICLE I TITLE AND DEFINITIONS 1.1Definitions. Capitalized terms used in this Plan, shall have the meanings specified below. "Account" or "Accounts" shall mean a Participant's Non-Grandfathered Amounts under this Plan, including all subaccounts as are specifically authorized for inclusion in this portion of the Plan. “Affiliate” shall mean any corporation, trade or business that, together with the Company, is treated as a single employer under Code Section 414(b) or (c). "Base Salary" shall mean an Eligible Employee's annual base salary, excluding commissions, incentive and all other remuneration for services rendered to the Company, but prior to reduction for any salary contributions to a plan established pursuant to Sections 125 or 132(f) of the Code or qualified pursuant to Section 401(k) of the Code. "Beneficiary" or "Beneficiaries" shall mean the person or persons, including a trustee, personal representative or other fiduciary, last designated in writing by a Participant in accordance with procedures established by the Committee to receive the benefits specified hereunder in the event of the Participant's death.No beneficiary designation shall become effective until it is filed with the Committee (or the Recordkeeper).Any designation shall be revocable at any time through a written instrument filed by the Participant with the Committee (or the Recordkeeper) with or without the consent of the previous Beneficiary, provided, however, that no designation of a Beneficiary other than the Participant's spouse shall be valid unless consented to in writing by such spouse.If there is no such designation or if there is no surviving designated Beneficiary, then the Participant's surviving spouse shall be the Beneficiary.If there is no surviving spouse to receive any benefits payable in accordance with the preceding sentence, the duly appointed and currently acting personal representative of the Participant's estate shall be the Beneficiary.In any case where there is no such personal representative of the Participant's estate duly appointed and acting in that capacity within 90 days after the Participant's death (or such extended period as the Committee determines is reasonably necessary to allow such personal representative to be appointed, but not to exceed 180 days after the Participant's death), then Beneficiary shall mean the person or persons who can verify by affidavit or court order to the satisfaction of the Committee that they are legally entitled to receive the benefits specified hereunder.In the event any amount is payable under the Plan to a minor, payment shall not be made to the minor, but instead be paid to such minor's legal guardian duly appointed and currently acting to hold the funds for such minor.If no guardian of the estate for the minor is duly appointed and currently acting within 60 days after the date the amount becomes payable, payment shall be deposited with the court having jurisdiction over the estate of the minor.Payment by the Company pursuant to any unrevoked Beneficiary designation, or to the Participant's estate if no such designation exists, of all benefits owed hereunder shall terminate any and all liability of the Company. "Board of Directors" or "Board" shall mean the Board of Directors of UIL Holdings Corporation. "Business Unit" means The United Illuminating Company ("UI") and any other subsidiary of the Company which, with the consent of the Board, has adopted the Plan.Business Units shall be listed on Exhibit A to the Plan. A "Change in Control" of the Company or any Business Unit (an “Employing Company”) occurs on the date on which any of the following events occur:a change in the ownership of the Employing Company;a change in the effective control of the Employing Company; and a change in the ownership of a substantial portion of the assets of the Employing Company. For purposes of this definition: (i)A change in the ownership of the Employing Company occurs on the date on which any one person, or more than one person acting as a group, acquires ownership of stock of the Employing Company that, together with stock held by such person or group constitutes more than 50% of the total fair market value or total voting power of the stock of the Employing Company. (ii)A change in the effective control of the Employing Company occurs on the date on which either (A) a person, or more than one person acting as a group, acquires ownership of stock of the Employing Company possessing 30% or more of the total voting power of the stock of the Employing Company, taking into account all such stock acquired during the 12-month period ending on the date of the most recent acquisition, or (B) a majority of the members of the Employing Company’s Board of Directors is replaced during any 12-month period by directors whose appointment or election is not endorsed by a majority of the members of such Board of Directors prior to the date of the appointment or election, but only if no other corporation is a majority shareholder of the Employing Company. 2 (iii)A change in the ownership of a substantial portion of assets occurs on the date on which any one person, or more than one person acting as a group, other than a person or group of persons that is related to the Employing Company, acquires assets from the Employing Company that have a total gross fair market value equal to or more than 50% of the total gross fair market value of all of the assets of the Employing Company immediately prior to such acquisition or acquisitions, taking into account all such assets acquired during the 12-month period ending on the date of the most recent acquisition. In determining whether a person or group has acquired a percentage of stock, stock of the Company held pursuant to the terms of an employee benefit plan of the Company or any subsidiary thereof in a suspense account or otherwise unallocated to a participant’s account shall be disregarded to the extent that expressing the applicable percentage as a fraction, such shares shall not be included in the numerator, but such shares will be included in the denominator. An event constitutes a Change in Control with respect to a Participant only if the Participant performs services for the Employing Company that has experienced the Change in Control, or the Participant’s relationship to the affected Employing Company otherwise satisfies the requirements of Treasury Regulation Section 1.409A-3(2)(i)(5)(ii). The determination as to the occurrence of a Change in Control shall be based on objective facts and in accordance with the requirements of Code Section 409A. "Code" shall mean the Internal Revenue Code of 1986, as amended. “Committee” shall mean the Compensation and Executive Development Committee of the Board (or such other committee as shall be designated by the Board). "Company" shall mean UIL Holdings Corporation, a Connecticut corporation. "Company Discretionary Contribution" shall mean such discretionary contributions, if any, credited by the Company to the Company Discretionary Contribution Subaccount of a Participant for a Plan Year.Such contribution may differ from Participant to Participant both in amount (including no contribution) and as a percentage of Compensation. "Company Discretionary Contribution Subaccount" shall mean the bookkeeping account maintained by the Company for each Participant that is credited with an amount equal to (i) the Company Discretionary Contribution Amount, if any, paid by the Company, and (ii) net earnings and losses attributable thereto. "Company Matching Contribution" shall mean such matching contributions, if any, made by the Company with respect to a Participant, in order to make up for the loss of a matching contribution under the UI KSOP resulting from the Participant's Compensation Deferrals under this Plan. "Company Matching Contribution Subaccount" shall mean the bookkeeping account maintained by the Company for each Participant that is credited with an amount equal to (i) the number of Stock units equal in value to the Company Matching Contributions, if any, and the Dividend Equivalents, if any, paid by the Company, plus (ii) net earnings and losses attributable thereto. “Compensation” shall mean, in the case of all Eligible Employees, Base Salary, increases in Base Salary received during the Plan Year, incentive awards, deferrals of compensation in 3 excess of the amount deductible under Section 162(m) of the Code, and any other compensation permitted by the Committee to be deferred. "Compensation Deferrals" shall mean the compensation deferred by a Participant pursuant to Section 3.1 of this Plan. "Compensation Deferral Subaccount" shall mean the bookkeeping account maintained by the Recordkeeper for each Participant that is credited with amounts equal to (i) the portion of the Participant's Compensation that he or she elects to defer, and (ii) net earnings and losses attributable thereto. “Designated Individuals” shall mean those Eligible Employees and Eligible Directors designated as eligible to defer Restricted Stock Awards and/or Performance Shares Awards. “Disability” or “Disabled” shall mean that the Participant is, by reason of any medically-determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve months, (i) unable to engage in any substantial gainful activity, or (ii) receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Participant’s employer.The Committee shall determine whether a Participant is Disabled in accordance with Code Section 409A and related regulations, provided, however, that a Participant shall be deemed to be Disabled if determined to be totally disabled by the Social Security Administration or if the Participant becomes eligible for disability benefits under the Company’s long-term disability plan. "Distributable Amount" shall mean the vested balance in the Participant's Accounts subject to distribution in a given Plan Year. "Dividend Equivalents" shall mean the amount of cash dividends or other cash distributions paid by the Company on that number of shares equal to the number of Stock Units credited to a Participant's Stock Unit Subaccount as of the applicable record date for the dividend or other distribution, which amount shall be credited in the form of additional Stock Units to the Participant's Stock Unit Subaccount. "Effective Date" of the Plan means February 1, 2003. “Election Period” shall mean the time period provided to elect to defer Compensation under the Plan, as provided in Section 3.1. “Eligible Director” shall mean each non-Employee Director of the Company who is eligible to participate in the Plan, as determined in Section 2.1. "Eligible Employee" shall mean each Employee of the Company or a participating Business Unit who is eligible to participate in the Plan, as determined in Section 2.1. "Eligible Person" shall mean each Eligible Employee or Eligible Director of the Company or a participating Business Unit, to the extent that such individual is eligible to participate in the Plan, as determined in Section 2.1. "Employer" shall mean the Company and its Affiliates. 4 "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as amended. "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended. "Fund" or "Funds" shall mean one or more of the investment funds selected by the Committee pursuant to Section "Hardship Distribution" shall mean a distribution made on account of an Unforeseeable Emergency as defined for purposes of Code Section 409A, including Treasury Regulation Section 1.409A-3(i)(3).Generally, this means a severe financial hardship of the Participant resulting from a sudden and unexpected illness or accident of the Participant or of his or her spouse, beneficiary or dependent, loss of a Participant's property due to casualty, or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the Participant. "Investment Rate" shall mean, for each Fund, an amount equal to the closing price of such Fund during each business day, recorded for internal reporting to the Company on a monthly basis and reported to Participants on a calendar quarterly basis. “Non-Grandfathered Amount” means any amount deferred under the Plan which is not a Grandfathered Amount.A “Grandfathered Amount” means the vested Account Balances of Plan Participants determined as of December 31, 2004, together with actual or notional earnings thereon accruing after December 31, 2004.Non-Grandfathered Amounts shall be subject to requirements of Code Section 409A and the terms of this Plan document.Grandfathered Amounts shall be subject to the terms of the Plan document entitled “UIL Holdings Corporation Deferred Compensation Plan Grandfathered Benefit Provisions.” "Participant" shall mean any Eligible Person who becomes a Participant in this Plan in accordance with Article II. "Payment Date" shall mean the date for payment of Distributable Amounts, as provided in Article VI. “Performance Share Award” or “Performance Share” shall mean a long-term incentive performance share award which, if deferred under this Plan, is credited in Stock Units when such Performance Share is vested at the end of the performance period, and which is settled in shares of Company Stock that may be drawn from this Plan, the UIL Holdings Corporation 1999 Amended and Restated Stock Plan, the UIL Holdings Corporation 2008 Stock and Incentive Compensation Plan or any other stock plan of the Company which allows for awards to be deferred pursuant to the terms of this Plan, to the extent permitted under the terms of said plans. "Plan" shall mean the UIL Holdings Corporation Deferred Compensation Plan.The terms of the Plan are reflected in this document entitled “UIL Holdings Corporation Deferred Compensation Plan – Non-Grandfathered Benefit Provisions” and the document entitled “UIL Holdings Corporation Deferred Compensation Plan – Grandfathered Benefit Provisions.” "Plan Year" shall mean January 1 to December 31 of each year. “Recordkeeper” shall mean the administrator appointed by the Committee.As of February 1, 2003, TBG Financial was appointed the Recordkeeper. 5 "Restricted Stock" shall mean shares of Stock issued under the Restricted Stock feature of the UIL Holdings Corporation 1999 Amended and Restated Stock Plan, the UIL Holdings Corporation 2008 Stock and Incentive Compensation Plan or any other stock plan of the Company, which shares are subject to forfeiture based on non-compliance with certain enumerated criteria. “Restricted Stock Award” shall mean any award of Restricted Stock which, if deferred under this Plan, shall be credited as Restricted Stock Units, and which is settled in shares of Company
